DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

8. (Currently Amended) The camera optical lens as described in claim 1, further satisfying following conditions:
0.48≤f3/f≤1.20;
1.57≤(R5+R6)/(R5-R6) ≤3.23; and
0.06<d5/TTL<0.09.

Allowable Subject Matter
Claims 1-6 and 8-20 allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim 1, the closest prior art Liao et al. (PGPUB 20130335833 of record) and Baik et al. (PGPUB 20170153421 of record), fails to disclose in combination with all of the other elements of the claim wherein the third lens is concave in a paraxial region on the object side and all of the following conditions are simultaneously satisfied:
1.00 ≤ d3/d5 ≤ 5.00;
0.30 ≤ f3/f ≤ 1.50;
0.98 ≤ (R5+R6)/(R5-R6) ≤ 4.04; and
0.03 ≤ d5/TTL ≤ 0.12. 
Modification of Liao and Baik to satisfy all of the conditions on the third lens above would have required substantial experimentation with no guarantee of success. Liao also places additional conditions on the third lens in [0041] (where the focal length is limited) and [0048] (where a thickness requirement is placed on the d5 as well as the rest of the system). Baik teaches limitations on TTL and other various thickness variables in [0081]. The previous rejection dated 2/16/2022 modified Liao with Baik to teach the condition d3/d5. Modification of the d3/d5 ratio would require one of ordinary skill to modify the focal length, the surface radii and the thickness of the third lens, which are each now required by the claim. All of these changes would then need compensated for by adjusting one or more of the properties associated with each other lens. One of ordinary skill in the art would need to consider the overall focal length, image aberrations, and the size of the optical system (see at least [0005] and [0008]-[0010] of Liao) that would all be changed by these modifications. This amount of modification would result in a completely new lens system that would likely be unrecognizable to the original. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872